            Case 1:20-cv-00662-RP Document 1 Filed 06/25/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 ALEX PROIMOS,

                               Plaintiff,                       Docket No. 1:20-cv-662

        - against -                                             JURY TRIAL DEMANDED


 THRIVEWORKS SOLUTIONS, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Alex Proimos (“Proimos” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Thriveworks Solutions, LLC (“Thriveworks

Solutions” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a homeless man in Paris, France, owned and registered by Proimos, a

professional photographer. Accordingly, Proimos seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Texas.
             Case 1:20-cv-00662-RP Document 1 Filed 06/25/20 Page 2 of 4




       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.       Proimos is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 14 Lancaster

Avenue, Sydney, 2119 Australia.

       6.       Upon information and belief, Thriveworks Solutions is a limited liability

company, with a place of business at 9300 Research Blvd, Suite 320, Austin, Texas 78759. At all

times material hereto, Thriveworks Solutions has owned and operated a website at the URL:

www.Thriveworks.com (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Proimos photographed a homeless man in Paris, France (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.       Proimos is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-183-531.

       B.       Defendant’s Infringing Activities

       10.      Thriveworks Solutions ran an article on the Website entitled 5 Uplifting News

Stories That Will Restore Your Faith in Humanity. A screenshot of the Photograph on the

Website is attached hereto as Exhibit B.
              Case 1:20-cv-00662-RP Document 1 Filed 06/25/20 Page 3 of 4




        11.       Thriveworks Solutions did not license the Photograph from Plaintiff for its article,

nor did Thriveworks Solutions have Plaintiff’s permission or consent to publish the Photograph

on its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.       Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.       Thriveworks Solutions infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Thriveworks Solutions is

not, and has never been, licensed or otherwise authorized to reproduce, publically display,

distribute and/or use the Photograph.

        14.       The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.       Upon information and belief, the foregoing acts of infringement by Thriveworks

Solutions have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.       As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:20-cv-00662-RP Document 1 Filed 06/25/20 Page 4 of 4




       1.      That Defendant Thriveworks Solutions be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 24, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Alex Proimos
